Citation Nr: 0617882	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  01-06 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel




INTRODUCTION

The veteran had active military service from October 1971 to 
October 1972.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Seattle, Washington 
Regional Office.  During the course of this appeal, the 
veteran relocated to New Jersey and his claims file has been 
transferred to the jurisdiction of the Newark, New Jersey 
Regional Office (RO).

The veteran appeared at the RO in February 2003 and offered 
testimony in support of his claim before a Veterans Law Judge 
(VLJ), who is no longer associated with the Board.  The 
veteran was advised of this by letter dated in March 2006 and 
of his right to have another hearing conducted by a VLJ 
making the final determination in this case.  The veteran was 
further advised that if he failed to respond to this letter 
within 30 days from the date of the letter, The Board will 
assume that he did not want an additional hearing.  The 
veteran did not respond.  Consequently, the Board will 
adjudicate the issue on appeal with consideration of the 
evidence currently on file to include the transcript of the 
February 2003 hearing.  

This case was previously before the Board and in a decision 
dated in July 2003 the Board found that the veteran had 
submitted new and material evidence to reopen a previously 
denied claim seeking entitlement to service connection for a 
low back disorder.  The Board then remanded the case to the 
RO for further development. For reasons which will be 
explained below, the case is again being remanded.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.





REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim.  
This includes, notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  As part of this remand, the 
veteran is to be provided proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Testimony elicited from the veteran from the veteran at his 
hearing in February 2003 revealed that he is in receipt of 
Social Security Administration (SSA) disability benefits 
based, at least in part, on his back problems.  Any medical 
records forming the basis for an award of SSA benefits must 
be added to the claims folder prior to resolution of the 
veteran's appeal.  See 38 U.S.C.A. § 5106 (West 2002); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO is to provide the veteran with 
a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal if 
service connection is awarded, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate action 
to obtain a copy of the Social Security 
decision awarding disability benefits to 
the veteran as well as copies of the 
underlying medical records upon which the 
decision was based.

3.  Following any additional development 
deemed appropriate by the RO, the RO 
should readjuducate the issues on appeal 
with consideration of the evidence 
obtained in response to the above 
development.

Thereafter, subject to current appellate procedures the case 
should be returned to the Board for further appellate 
consideration, if in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


